Citation Nr: 0827798	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  04-29 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

2.  Entitlement to service connection for a disability of the 
hip joint, to include degenerative joint disease of the hip.

3.  Entitlement to service connection for a left kidney 
condition.

4.  Entitlement to service connection for a polymorphous 
light eruption (PMLE) of the skin.

5.  Entitlement to a permanent and total rating for pension 
purposes.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1985 to October 
1988 and from April 1989 to January 1996.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The veteran's claim was remanded for further development in 
July 2007.

The issue of entitlement to a permanent and total rating for 
pension purposes is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran developed degenerative joint disease of the 
lumbar spine due to injuries in service.

2.  The veteran did not have a hip disability during service 
and the veteran's current right hip disability was not 
incurred as a result of service. 

3.  The veteran did not have a left kidney disability during 
service and has not been shown to have a current left kidney 
disability.

4.  The veteran has chronic PMLE of the skin that first 
incurred during service.




CONCLUSIONS OF LAW

1.  Degenerative joint disease of the lumbar spine was 
incurred as a result of service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §  3.303 (2007).

2.  A disability of the hip joint, to include degenerative 
joint disease of the hip, was neither incurred in nor 
aggravated by the veteran's military service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1131, 5107; 38 C.F.R. §§  3.303, 3.307, 3.309 (2007).

3.  A kidney disability was not incurred in or aggravated as 
a result of service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 
C.F.R. §  3.303.

4.  Polymorphous light eruption of the skin was incurred as a 
result of service.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 
C.F.R. §  3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Due to the favorable outcome of the veteran's claim for 
service connection for degenerative joint disease of the 
lumbar spine and service connection for a skin disability, 
the discussion below of the duties to notify and assist only 
relate to the veteran's other claims.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007), and implemented at 38 C.F.R. § 3.159 (2007), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, upon the receipt of a complete or 
substantially complete application, VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will seek to provide and which information and 
evidence the claimant is expected to provide.  The Board 
notes that a "fourth element" of the notice requirement, 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b).  
See 38 C.F.R. § 3.159, as amended by 73 Fed. Reg. 23353-23356 
(Apr. 30, 2008).  Consistent with 38 U.S.C.A. § 5103(a), the 
veteran was provided VCAA notice in March 2002 prior to the 
initial adjudication of his service connection claims in the 
October 2002 rating decision.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  An additional VCAA notice letter was sent to the 
veteran in July 2007.  This letter provided the required 
notice with respect to both the veteran's service connection 
claims and his pension claim.  While this letter was issued 
subsequent to the rating on appeal, the veteran's claims were 
readjudicated in an April 2008 Supplemental Statement of the 
Case.  See Mayfield and Pelegrini, both supra.  Therefore, 
despite any deficiency in the timing of the notice provided 
to the veteran, the Board finds no prejudice to the veteran 
in the processing of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Also, during the pendency of this appeal, the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the section 5103(a) notice requirements apply 
to all five elements of a service connection claim, including 
generalized notice as to the disability rating and the 
effective date of an award.  The Board, in its July 2007 
remand, directed that the RO provide the veteran such 
corrective notice that explained the information or evidence 
needed to establish an initial disability rating and 
effective date pursuant to the Court's ruling in Dingess.  
Such notice was provided by way of the July 2007 VCAA notice 
letter.  As noted above, the veteran's claims were 
readjudicated in the April 2008 Supplemental Statement of the 
Case.  See Mayfield and Pelegrini, both supra.  Therefore, 
despite any deficient notice provided to the veteran on these 
two elements, the Board finds no prejudice to the veteran in 
the processing of a final decision.  See Bernard, supra.  

With respect to the duty to assist, VA has obtained the 
veteran's service medical records, post service penitentiary 
medical records, and VA medical records.  The VA has 
attempted to provide the veteran VA medical examinations, but 
has been unable to do so due to the veteran's incarceration.  
In this context, the Board remanded the veteran's claims in 
July 2007 so that additional attempts could be made to 
provide the veteran with a VA medical examination.  However, 
the record indicates that such attempts were unsuccessful and 
there is no indication that any additional attempts would be 
successful.  Accordingly, the record reveals that all 
available pertinent records have been obtained and that the 
RO has fulfilled the duty to assist the veteran to the extent 
possible.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  If arthritis is manifested to a 
degree of 10 percent within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Back Disability

The veteran asserted on his August 2004 substantive appeal 
that he injured his back and hip while in combat.  He went on 
to state that it was during war time and he was constructing 
a building at a POW camp and the structure fell, injuring his 
back and hip.  The veteran maintains that he now has 
degenerative joint disease of the lumbar spine and hip due to 
the in-service injury.

The service treatment records do show that the veteran 
complained of back pain of one week's duration in August 
1990.  The veteran stated that he hurt his back when he fell 
down a gulch.  

Prison records from August 1995, prior to the veteran's 
discharge from service, show that the veteran again injured 
his back.  The veteran reported continued back pain after 
falling three weeks previously.  

VA medical records from November 2000 indicate that the 
veteran reported pain in the right hip which he attributed to 
a fall in November 1992.  The veteran also complained of low 
back pain.  

VA and other medical records dated from March 2001 onward 
reveal that the veteran had pain and degenerative joint 
disease of the lumbar spine and right hip.

The Board notes that the record confirms that the veteran 
injured his back on at least two occasions during service.  
The Board recognizes that the veteran did not received a 
diagnosis of a chronic lumbar spine disability until 
approximately 5 years after discharge from service.  However, 
considering that the record verifies the occurrence of two 
back injuries during service, considering the veteran's 
reports of continuous back pain since service, considering 
that the veteran's medical records have not shown the veteran 
to have any intercurrent injuries to the back since discharge 
from service, and considering that the veteran was shown to 
have degenerative disc disease just a few years after 
discharge from service, the Board finds that the evidence is 
at least in equipoise as to whether the veteran's current 
degenerative joint disease of the lumbar spine was incurred 
as a result of service.  Accordingly, the Board finds that 
service connection for degenerative joint disease of the 
lumbar spine is warranted.

IV.  Hip Disability

As noted above, the veteran claims that he hurt his hip 
during service when constructing a POW camp during service 
and the structure fell on him.  The veteran seems to maintain 
that since this injury occurred during his posting in the 
Persian Gulf, this was during combat and thus his report of 
the injury must be accepted as sufficient proof of service 
incurrence though there is no official record of such 
incurrence.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2007).  

However, the veteran has not asserted that he was under 
attack at that time of the alleged injury or that he was 
under any other sort of actual combat situation at that time.  
As noted above the veteran has only indicated that this 
injury happened while constructing a building.  Consequently, 
the Board finds that the veteran's alleged injury did not 
occur during combat and thus his statements alone are 
insufficient to prove that the veteran experienced a hip 
injury during service.

While the veteran's service medical records show that the 
veteran had several back complaints during service, the 
service medical records are devoid of any hip complaints.  
There is no record that the veteran ever injured his hips, or 
had any complaints regarding his hips while he was in 
service.  The post service medical records do not show any 
hip complaints until November 2000, more than five years 
after discharge from service.  

Since there is no medical evidence of a hip disability during 
service or for more than five years after discharge from 
service, and since there is no medical evidence indicating 
that any current hip disability is related to his military 
service, the preponderance of the evidence is against his 
claim and service connection for a hip disability is not 
warranted.

V.  Left Kidney Disability

The veteran's original claim for VA benefits in January 2002 
included a claim for service connection for a left kidney 
problem.  The Board notes that the veteran has not provided 
any details as to what he thinks is wrong with his left 
kidney.  The Board also notes that on his substantive appeal, 
received in August 2004, the veteran provided detailed 
argument as to why he should be granted service connection 
for his skin disability and for his back and hip 
disabilities, but he did not mention his left kidney at all.

The service treatment records do not indicate that the 
veteran was ever noted to have any kidney problem or that the 
veteran ever complained of a kidney problem.  

The medical records from the veteran's places of 
incarceration, dated from January 1995 until June 2007 do not 
reveal any kidney disability.  

The VA medical records dated from November 2000 to August 
2002 are also silent to any left kidney disability.   

In this case the record does not reveal that the veteran has 
ever had a left kidney disability.  Service connection can 
not be granted unless the veteran has a current disability.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Since there is no medical 
evidence indicating that the veteran has a current left 
kidney disability, the Board concludes that the preponderance 
of the evidence is against his claim, and that service 
connection for a left kidney disability is not warranted.

VI.  PMLE 

The veteran's service treatment records indicate that the 
veteran developed a skin disability brought on my sun 
exposure in approximately February 1991.  The Board finds 
that the service treatment records indicate that the 
veteran's photo dermatitis or PMLE was chronic in nature.  
The medical records dated from November 1991 until the 
veteran's discharge from service in January 1996 show that 
the veteran had complaints relating to PMLE in July 1991, 
November 1991, December 1991, January 1995, March 1995, June 
1995, and October 1995.

VA medical records dated in December 2001 and March 2002 
indicate that the veteran continued to experience chronic 
PMLE.  Post service medical records from the veteran's place 
of incarceration dated in April 2003 and August 2004 also 
indicate continuing PMLE.

Since the veteran was first shown to have developed PMLE of 
the skin during service and since the medical records 
indicate that it was chronic in nature and that it has 
continued ever since, the Board finds that service connection 
for PMLE of the skin is warranted.


ORDER

Entitlement to service connection for degenerative joint 
disease of the lumbar spine is granted.

Entitlement to service connection for a disability of the hip 
joint, to include degenerative joint disease of the hip is 
denied.

Entitlement to service connection for a left kidney condition 
is denied.

Entitlement to service connection for a polymorphous light 
eruption of the skin is granted.




REMAND

The veteran seeks entitlement to a permanent and total rating 
for pension purposes.  A claim for a permanent and total 
disability rating for pension purposes is determined based on 
the total impairment caused by all disabilities whether 
service-connected or not.  See 38 C.F.R. §§ 3.342(a), 4.17 
(2007); Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992) 
(stating that before a total and permanent disability rating 
can be awarded, an evaluation must be performed to determine 
the percentage of impairment caused by each disability).  In 
this case the rating decisions of record have not provided 
rating evaluations for each of the veteran's disabilities.  
The RO must determine the percentage of impairment caused by 
each disability prior to Board review of this claim.

Accordingly, the case is REMANDED for the following action:

1.  Request all records of treatment from 
the South Carolina Department of 
Corrections since July 2007. 

2.  The RO should issue a rating action 
that lists and rates each of the 
veteran's current disabilities both 
service-connected and non-service-
connected.

3.  Upon completion of the above, 
reconsider the veteran's claim for a 
permanent and total rating for pension 
purposes.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran should be 
provided a supplemental statement of the 
case and be afforded the appropriate 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


